                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


JOSEPH B. REINWAND,

                         Petitioner,

        v.                                                         Case No. 19-C-1048

SUSAN NOVAK,

                         Respondent.


                              AMENDED DECISION AND ORDER1


        Petitioner Joseph B. Reinwand, who is currently incarcerated at Columbia Correctional

Institution, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Reinwand was

convicted in Wood County Circuit Court of first-degree intentional homicide and was sentenced to

life imprisonment. The court screened the petition on August 9, 2019, and allowed Reinwand to

proceed on the grounds for relief asserted in his petition. Presently before the court is Respondent’s

motion to transfer the petition for writ of habeas corpus to the Western District of Wisconsin. For

the following reasons, the motion will be granted.

        Pursuant to 28 U.S.C. § 2241(d), a petitioner may file his petition in either the federal

district court for the district where he is in custody or the federal district court for the district within

which the state court was held that convicted and sentenced him. Both the Columbia Correctional

Institution and the Wood County Circuit Court are located in the Western District of Wisconsin.

This court is therefore not the proper venue for the petition.


        1
        The order (Dkt. No. 12) is hereby amended to reflect that this case is being transferred
to the Western District of Wisconsin.
       IT IS THEREFORE ORDERED that Respondent’s motion to transfer (Dkt. No. 10) is

GRANTED. The petition is transferred to the United States District Court of the Western District

of Wisconsin under 28 U.S.C. § 1404(a).

       Dated this 18th day of October, 2019, nunc pro tunc September 13, 2019.

                                            s/ William C. Griesbach
                                            William C. Griesbach, Chief Judge
                                            United States District Court




                                               2
